—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Colabella, J.), rendered May 2, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing *571sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant’s contention that his statement to the police should have been suppressed because it was elicited by trickery or deception is unpreserved for appellate review (see, CPL 470.05 [2]; People v Dunn, 85 NY2d 956). In any event, the contention is without merit since the deceptive stratagem used to elicit the statement was not so fundamentally unfair as to deny him due process (see, People v Tarsia, 50 NY2d 1; People v Darvie, 224 AD2d 442; People v Hassell, 180 AD2d 819).
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in determining that a juror was unavailable for continued service as a result of illness (see, CPL former 270.35; People Woodward, 223 AD2d 746; People v Jamison, 203 AD2d 385).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.